DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  in line 5, it appears that “device” should perhaps be “devices” to keep the terms consistent.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  in line 1, it appears that “a” should be inserted after “a patient in”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  in line 4, it appears that “equipment it” should be “equipment is”.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  in line 5, it appears that “device” should perhaps be “devices” to keep the terms consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "said position markers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 23 depends on claim 22 and has been treated as such.
Claim 34 recites the limitation "said position markers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 34 depends on claim 33 and has been treated as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cumpson et al. (USPN 9,078,628 B2) in view of Lewald et al. (US 2015/0150740 A1).
With respect to claims 20 and 31, Cumpson et al. disclose a method for indicating a position in a system for moving a patient in a non-invasive therapy system, and a position indicator (40) for a system for moving a patient (16) in a non-invasive therapy system, wherein said system for moving includes a patient support (movable trolley - 30) arranged outside a treatment space (14) of a medical apparatus of the non-invasive therapy system, and a patient bed (tabletop - 26) movable in a longitudinal direction (Z) from the patient support to the treatment table and back by means of activation of a transferring mechanism (Figs. 1-4 & column 4, lines 7-28), wherein said position indicator (40) comprises a number of light emitting elements arranged in said patient support (column 4, lines 21-23) and each being arranged to receive activation signals instructing a receiving light emitting element to emit light to indicate positions for treatment equipment (column 4, lines 30-56+).
Cumpson et al. do not specifically disclose a treatment table arranged inside the treatment space in the medical apparatus.  However, a treatment table is necessary to support the patient in the treatment space.  Lewald et al. disclose a treatment table (14) arranged inside the treatment space in the medical apparatus.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that Cumpson et al. have a treatment table arranged inside the treatment space in the medical apparatus, because this is typical, as taught by Lewald et al. (paragraphs 0004+).
With respect to claims 21 and 32, Cumpson et al. disclose wherein said light emitting elements are arranged to receive activation signals instructing the receiving light emitting element to emit light to indicate positions, in a longitudinal direction, where said treatment equipment is to be positioned at said patient support (column 4, lines 30+).
With respect to claims 22 and 33, Cumpson et al. disclose wherein said patient support is provided with a number of position markers and said position indicator comprises at least one light emitting element arranged at each position marker, wherein a position marker is lit up when a corresponding light emitting element is instructed to emit light (column 4, lines 30+).
With respect to claims 23-24 and 34, Cumpson et al. disclose wherein said position markers includes a transparent or semi-transparent material and wherein said light emitting elements are arranged to emit light towards a respective position marker (column 4, lines 30+); wherein said position markers are arranged on a longitudinal edge part of said patient support and wherein said light emitting elements are arranged to individually emit light towards a respective position marker (column 4, lines 30+).
With respect to claim 25, Cumpson et al. disclose wherein said light emitting elements (40) are arranged in an upper surface of the patient support (30) (column 4, lines 30+).
With respect to claim 26, Cumpson et al. do not specifically disclose wherein said light emitting elements are arranged in a guide rail of said patient support.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cumpson et al. to have the light emitting elements arranged in a guide rail of said patient support, as a matter of design choice.  The functionality would remain the same.

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cumpson et al. (USPN 9,078,628 B2) in view of Lewald et al. (US 2015/0150740 A1) as applied to claims 20 and 31 above, and further in view of Takamori et al. (USPN 7,852,080 B2).
With respect to claims 27 and 35, Cumpson et al./Lewald et al. do not specifically disclose wherein said light emitting elements are arranged to, upon receiving activation signals, emit light according to at least one of a predetermined sequence and a predetermined color.  Takamori et al. disclose light emitting elements arranged to, upon receiving activation signals, emit light according to at least one of a predetermined sequence and a predetermined color (Figs. 2-3 & 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cumpson et al./Lewald et al. to have the light emitting elements arranged to, upon receiving activation signals, emit light according to at least one of a predetermined sequence and a predetermined color, as a matter of design choice, to provide a means for more visual detail(s) about the specific application being done, as taught by Takamori et al.
Allowable Subject Matter
Claims 28, 30, 36, and 38 are allowed.
Claims 29 and 37 are objected to, but would be allowed if amended to overcome the objections cited above.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to disclose a position indicator for a system for moving a patient in a non-invasive therapy system, wherein said system for moving includes a patient support arranged outside a treatment space of a medical apparatus of the non-invasive therapy system, a treatment table arranged inside the treatment space in the medical apparatus, and a patient bed movable in a longitudinal direction from the patient support to the treatment table and back by means of activation of a transferring mechanism, wherein the treatment equipment includes a coil arrangement including an anterior coil and a support stand, the support stand resting on the patient bed adjacent to longitudinal edges of said patient bed and being slidable along the patient bed in a longitudinal direction, wherein said light emitting elements are arranged to receive activation signals instructing the receiving light emitting element to emit light to indicate positions where said coil arrangement should be positioned at along said patient support, as claimed in claim 28.
Prior art fails to disclose a position indicator for a system for moving a patient in a non-invasive therapy system, wherein said system for moving includes a patient support arranged outside a treatment space of a medical apparatus of the non-invasive therapy system, a treatment table arranged inside the treatment space in the medical apparatus, and a patient bed movable in a longitudinal direction from the patient support to the treatment table and back by means of activation of a transferring mechanism, wherein the treatment equipment includes patient positioning devices arranged to be positioned at said patient support, wherein said light emitting elements are arranged to receive activation signals instructing the receiving light emitting element to emit light to indicate positions where said patient positioning devices should be positioned at along said patient support, as claimed in claim 29.
Prior art fails to disclose a position indicator for a system for moving a patient in a non-invasive therapy system, wherein said system for moving includes a patient support arranged outside a treatment space of a medical apparatus of the non-invasive therapy system, a treatment table arranged inside the treatment space in the medical apparatus, and a patient bed movable in a longitudinal direction from the patient support to the treatment table and back by means of activation of a transferring mechanism, wherein said light emitting elements are arranged to, upon receiving activation signals, to emit light according to a predetermined sequence and/or color, wherein a certain predetermined sequence and/or color is associated with a certain treatment equipment, as claimed in claim 30.
Prior art fails to disclose a method for indicating a position in a system for moving a patient in a non-invasive therapy system, wherein said system for moving includes a patient support arranged outside a treatment space of a medical apparatus of the non-invasive therapy system, a treatment table arranged inside the treatment space in the medical apparatus, a patient bed movable in a longitudinal direction from the patient support to the treatment table and back by means of activation of a transferring mechanism, wherein the treatment equipment includes a coil arrangement including an anterior coil and a support stand, the support stand resting on the patient bed adjacent to longitudinal edges of said patient bed and being slidable along the patient bed in a longitudinal direction, further comprising providing an activation signal to said light emitting elements instructing the receiving light emitting element to emit light to indicate positions, in a longitudinal direction, where said coil arrangement is to be positioned at said patient support, as claimed in claim 36.
Prior art fails to disclose a method for indicating a position in a system for moving a patient in a non-invasive therapy system, wherein said system for moving includes a patient support arranged outside a treatment space of a medical apparatus of the non-invasive therapy system, a treatment table arranged inside the treatment space in the medical apparatus, a patient bed movable in a longitudinal direction from the patient support to the treatment table and back by means of activation of a transferring mechanism, wherein the treatment equipment includes patient positioning devices arranged to be positioned at said patient support, further comprising providing activation signals to said light emitting elements instructing the receiving light emitting element to emit light to indicate positions, in a longitudinal direction, where said patient positioning devices should be positioned at said patient support, as claimed in claim 37.
Prior art fails to disclose a method for indicating a position in a system for moving a patient in a non-invasive therapy system, wherein said system for moving includes a patient support arranged outside a treatment space of a medical apparatus of the non-invasive therapy system, a treatment table arranged inside the treatment space in the medical apparatus, a patient bed movable in a longitudinal direction from the patient support to the treatment table and back by means of activation of a transferring mechanism, wherein a certain at least one of a predetermined sequence and a predetermined color is associated with a certain treatment equipment, as claimed in claim 38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



June 1, 2022